Exhibit 32.2 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Mobile Integrated Systems, Inc. on Form 10-Q for the quarter ended August 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Emlyn David, Principal Executive Officer and Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January 27, 2014 By: /s/ Emlyn David Name: Emlyn David Title: Principal Executive Officer and Principal Financial Officer
